Citation Nr: 0106910	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-01 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected left elbow injury residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from September 1997 to 
November 1998.

This appeal arose from an October 1998 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA), 
Regional Office (RO), which awarded service connection for 
status post proximal radius fracture, and assigned a 10 
percent rating.


FINDING OF FACT

The veteran's left elbow injury residuals are manifested by 
complaints of pain in the elbow with weather changes and upon 
lifting more than 25 pounds, with objective evidence of some 
limitation of motion, and pain on motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left elbow injury residuals have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, 
including § 4.71a, Diagnostic Code 5212 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim for assignment 
of a higher initial disability rating for his service-
connected left elbow injury residuals, which is currently 
rated as 10 percent disabling.

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records and 
recent medical treatment records.  The veteran has been 
afforded a VA examination in August 1998, and he has declined 
an opportunity for a personal hearing.  The Board is not 
aware of any additional relevant evidence that is available 
and which has not been associated with the claims file.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  The Board also finds 
that requirements regarding notice which must be provided to 
the veteran pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) have been 
satisfied by the letters and statements of the case which 
were provided to the veteran by the RO.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  According to 38 C.F.R. § 4.10, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (2000).

As the veteran has perfected an appeal as to the assignment 
of the initial rating following the initial award of service 
connection, the Board is required to evaluate all the 
evidence of record reflecting the period of time between the 
effective date of the initial grant of service connection 
until the present.  This could result in "staged ratings" 
depending upon the facts found during the period in question.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service medical records indicate that he 
suffered a severely displaced comminuted fracture of the 
radial head in January 1998, for which he underwent an open 
reduction and internal fixation of the radial head and neck 
fracture.  The hardware was removed three months later.  He 
regained full range of motion by then, but still continued to 
complain of pain and had mild crepitus.

The veteran was examined by VA in August 1998, while he was 
still on active duty.  He complained of pain in the elbow 
with weather changes and on lifting greater than 25 pounds.  
He was able to brush his teeth, dress himself, shower, cook, 
vacuum, wash, drive a car, and shop without difficulty.  He 
reported pain on taking out trash or pushing a lawnmower.  He 
did not require a devise for his elbow.  He currently 
answered the telephone at work.  Left elbow active motion was 
flexion to 130 degrees with pain; supination to 70 degrees 
with pain; and pronation to 70 degrees with pain.  There was 
no indication of ankylosis.  There was also no evidence of 
heat, redness, swelling, effusion, drainage, abnormal 
movement, instability or weakness.  An x-ray confirmed the 
previous fracture and the open reduction with pinning.  The 
diagnosis was status post proximal radius fracture.

The Board notes that the veteran's service medical records 
indicate that the veteran is right-handed.  Therefore, his 
left upper extremity is his minor extremity.

The veteran is currently assigned a 10 percent rating for 
left elbow injury residuals pursuant to 38 C.F.R. 4.71a, 
Diagnostic Code 5212, which prescribes a 10 percent rating 
for malunion of the radius of the minor upper extremity with 
bad alignment.  A 20 percent evaluation requires evidence of 
nonunion in the upper half or nonunion in the lower half 
without loss of bone substance or deformity.

In addition to the foregoing, other potentially applicable 
Diagnostic Codes provide the following.  A 20 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5208 is 
warranted when flexion of the forearm is limited to 100 
degrees with extension limited to 45 degrees.  A 20 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5207, 
requires that extension be limited to either 75 or 90 
degrees; a 20 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5206 requires that flexion be limited to 
either 70 or 90 degrees.  A 30 percent evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5205 is warranted if the 
elbow is ankylosed at a favorable angle between 90 and 70 
degrees.  Finally, according to 38 C.F.R. § 4.71a, Diagnostic 
Code 5213, a 20 percent evaluation for impairment of 
supination and pronation is warranted under the following 
circumstances:  when motion is lost beyond the last quarter 
arc with the hand not approaching full pronation; or, when 
motion is lost beyond the middle of the arc; or, the hand is 
fixed near the middle of the arc or moderate pronation; or, 
for a hand fixed in full pronation.

After a careful review of the evidence of record, it is found 
that the evidence more closely approximates the criteria for 
the currently assigned 10 percent rating, and a rating in 
excess of 10 percent is not warranted at this time.  There is 
no indication in the objective record that he suffers from 
nonunion in the upper half of the forearm or from nonunion in 
the lower half.  Thus, a 20 percent disability evaluation 
under Diagnostic Code 5212 is not justified.  Nor is there 
any objective evidence that flexion of the forearm is limited 
to 100 degrees with extension limited to 45 degrees.  
Moreover, flexion is not limited to either 70 or 90 degrees, 
nor is extension limited to either 75 or 90 degrees.  In 
fact, the VA examination conducted in August 1998 indicated 
that flexion was accomplished to 130 degrees.  Therefore, a 
20 percent evaluation is not justified under Diagnostic Codes 
5206, 5207, or 5208.  Nor is there any evidence that the 
elbow is ankylosed at a favorable angle between 90 and 70 
degrees; on the contrary, the VA examination specifically 
stated that ankylosis was not present.  See Diagnostic Code 
5205.  Finally, there is no objective evidence that there is 
the requisite impairment of supination or pronation noted 
above present in order to warrant a 20 percent evaluation 
under Diagnostic Code 5213.  Rather, the VA examination 
indicated that both supination and pronation were possible to 
70 degrees.  As a consequence, it is found that a 20 or 30 
percent disability evaluation is not warranted for the 
veteran's degree of disability experienced since his 
separation from service.  

The Board has considered the veteran's complaints of pain, as 
well as the findings of painful motion.  However, the Board 
finds that the veteran's complaints are contemplated in the 
current 10 percent rating, and there is no basis for a higher 
rating based on pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Finally, the Board notes that in exceptional cases where the 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is:  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

In the present case, the Board finds that 10 percent rating 
assigned for left elbow injury residuals is not inadequate.  
As the schedular criteria provide a basis to award increased 
compensation for the left elbow disability, which have been 
considered, as discussed above, it does not appear that there 
any "exceptional or unusual" circumstances indicating that 
the rating schedule is inadequate to compensate the appellant 
for this disability.  VAOPGCPREC 6-96, 61 Fed. Reg. 66749 
(1996).  Specifically, the Board finds no evidence of an 
exceptional disability picture.  It is not shown by the 
evidence that the appellant has required frequent 
hospitalization in the remote or recent past for this left 
elbow disability.  In addition, the appellant is shown to be 
presently employed and hence, there appears to be no specific 
evidence of "marked interference" in employment as a result 
of this disability beyond that contemplated by the regular 
schedular standards.  Thus, in the absence of any evidence 
which reflects that this disability is exceptional or unusual 
such that the regular schedular criteria are inadequate to 
rate it, the RO's failure to consider or to document its 
consideration of this section was not prejudicial to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the residuals of a left elbow 
injury.  As there is not an approximate balance between the 
positive and negative evidence in this case, the evidence is 
not in relative equipoise, and the benefit of the doubt rule 
is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).



ORDER

The claim for assignment of an initial disability rating in 
excess of 10 percent for service-connected left elbow injury 
residuals, is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

